COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


CORLISS A. TACOSA

v.   Record No. 0179-95-1                      MEMORANDUM OPINION *
                                                   PER CURIAM
CITY OF NEWPORT NEWS                           SEPTEMBER 19, 1995


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (Corliss Tacosa, pro se, on briefs).
            (Collins L. Owens, Jr., Senior Assistant City
            Attorney, on brief), for appellee.



     Corliss Tacosa contends that the Workers' Compensation

Commission erred in finding that (1) she was a willing and

aggressive participant in the confrontation which occurred on

August 1, 1992 during the course of her employment; (2) her

conduct violated the work standards of her employer, the City of

Newport News; (3) she failed to prove that she sustained an

injury by accident on August 1, 1992; and (4) her conflicts with

supervisory personnel resulting in psychological disability were

not compensable.    Tacosa also contends that the commission erred

in refusing to consider the reports and opinions of Carol Vogel

Beffa, a licensed clinical social worker.   Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.   Rule 5A:27.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
       On appeal, we view the evidence in the light most favorable

to the party prevailing below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     So

viewed, the evidence proved that on August 1, 1992, Tacosa, the

educational coordinator for the War Memorial Museum, was involved

in a discussion with Abel Garcia, a Vietnam veteran and Museum

board member, and others concerning the scope of a planned

program.    Garcia and Willis Darden, another veteran and board

member, went to the office of John Quarstein, Tacosa's

supervisor, to voice their complaints concerning the curtailment

of their firefighting demonstrations during a weekend program

called "Vietnam Revisited."   Tacosa was summoned to the office by

Quarstein.   According to Darden and Quarstein, Tacosa burst into

the office and immediately pointed her index finger close to

Garcia's face, while she yelled that she did not work for him or

take orders from him.   Garcia, who remained seated, slapped away

Tacosa's hand.   Tacosa then pointed two fingers close to Garcia's

chest, while she continued to yell that she did not take orders

from him.    Garcia grabbed Tacosa's hand.   Tacosa claimed that

Darden also grabbed her, placed her in a bear hug, and cursed at

her.   Darden admitted that he cursed at Tacosa, but denied that

he ever touched her.    Quarstein testified that the events

occurred so quickly he is unsure of what happened; however, he

intervened and stopped the confrontation.    After the incident,

Tacosa sought psychological counseling and was diagnosed as



                                  2
suffering from post-traumatic stress syndrome.

     At the time of the incident, Tacosa was aware of her

employer's work standard requiring employees to treat members of

the public with courtesy.   Employer's administrative manual

prohibited rudeness, fighting, intimidation, threats, and similar

actions which adversely affected public relations.

     In Farmers' Mfg. Co. v. Warfel, 144 Va. 98, 101, 131 S.E.
240, 241 (1926), the Supreme Court recognized the general rule

that compensation benefits shall be denied "where [a claimant]

suffers injuries from an assault when the claimant is himself in

fault as the aggressor."    The Supreme Court reasoned that the

proximate cause of such injuries is not the employment, but

rather the fault of the claimant.     Id.

     In denying compensation benefits to Tacosa, the commission

found Tacosa's testimony to be less credible than the testimony

of her supervisor and Darden, and the commission made the

following findings:
               We are persuaded . . . that [Tacosa] was
          a willing and even an aggressive participant
          in the confrontation that allegedly
          constituted the accidental event causing or
          contributing to her later injury and
          disability. We do not believe the alleged
          assault would have occurred but for the
          claimant's own precipitous conduct, which was
          also contrary to the work standards of
          conduct of the employer about of which she
          was aware. While the veterans may have
          reacted in a extreme and unjustifiable
          manner, the alleged "assault" was prompted by
          the incautious and confrontational conduct of
          the claimant.




                                  3
     Factual findings made by the commission are binding on

appeal if supported by credible evidence.   James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

The testimony of Quarstein and Darden constitute credible

evidence to support the commission's factual finding that Tacosa

was a willing and aggressive participant in the confrontation and

that she provoked the assault.

     Because our ruling on this issue disposes of this appeal,

we will not address the additional questions presented by Tacosa.
For the reasons stated, we affirm the commission's decision.

                                        Affirmed.




                                 4